Exhibit 10.1

AMENDED AND RESTATED

ADMINISTRATION AGREEMENT

AGREEMENT (this “Agreement”) made as of June 1, 2007 by and between Ares Capital
Corporation, a Maryland corporation (hereinafter referred to as the
“Corporation”), and Ares Operations LLC, a Delaware limited liability company,
(hereinafter referred to as the “Administrator”).

W I T N E S S E T H:

WHEREAS, the Corporation is a closed-end management investment company that has
elected to be treated as a business development company under the Investment
Company Act of 1940, as amended (hereinafter referred to as the “Investment
Company Act”);

WHEREAS, on September 30, 2004, the Corporation and Ares Technical
Administration LLC, a Delaware limited liability company (“Ares Technical”)
entered into an Administration Agreement (the “Original Agreement”), pursuant to
which Ares Technical agreed to furnish administrative services to the
Corporation;

WHEREAS, on April 27, 2007, Ares Technical transferred and assigned all of its
rights and obligations under the Original Agreement to the Adviser pursuant to
an Assignment Agreement dated as of April 27, 2007 between Ares Technical and
the Administrator (which assignment was consented to by the Corporation);

WHEREAS, the Corporation and the Administrator now wish to amend and restate the
Original Agreement in its entirety with respect to the administrative services
provided to the Corporation by the Administrator.

NOW, THEREFORE, in consideration of the premises and for other good and valuable
consideration, the parties hereby agree that the Original Agreement is hereby
amended and restated in its entirety to read as follows (and that the Original
Agreement shall be deemed of no further force and effect whatsoever):

1.             Duties of the Administrator.

(A)           EMPLOYMENT OF ADMINISTRATOR.  THE CORPORATION HEREBY EMPLOYS THE
ADMINISTRATOR TO ACT AS ADMINISTRATOR OF THE CORPORATION, AND TO FURNISH, OR
ARRANGE FOR OTHERS TO FURNISH, THE ADMINISTRATIVE SERVICES, PERSONNEL AND
FACILITIES DESCRIBED BELOW, SUBJECT TO REVIEW BY AND THE OVERALL CONTROL OF THE
BOARD OF DIRECTORS OF THE CORPORATION, FOR THE PERIOD AND ON THE TERMS AND
CONDITIONS SET FORTH IN THIS AGREEMENT.  THE ADMINISTRATOR HEREBY ACCEPTS SUCH
EMPLOYMENT AND AGREES DURING SUCH PERIOD TO RENDER, OR ARRANGE FOR THE RENDERING
OF, SUCH SERVICES AND TO ASSUME THE OBLIGATIONS HEREIN SET FORTH SUBJECT TO THE
REIMBURSEMENT OF COSTS AND EXPENSES AS PROVIDED FOR BELOW.  THE ADMINISTRATOR
AND ANY SUCH OTHER PERSONS PROVIDING SERVICES ARRANGED FOR BY THE ADMINISTRATOR
SHALL FOR ALL PURPOSES HEREIN BE DEEMED TO BE INDEPENDENT CONTRACTORS AND SHALL,
UNLESS OTHERWISE EXPRESSLY PROVIDED OR AUTHORIZED HEREIN, HAVE NO AUTHORITY TO
ACT FOR OR REPRESENT THE CORPORATION IN ANY WAY OR OTHERWISE BE DEEMED AGENTS OF
THE CORPORATION.

1


--------------------------------------------------------------------------------


(B)           SERVICES.  THE ADMINISTRATOR SHALL PERFORM (OR OVERSEE, OR ARRANGE
FOR, THE PERFORMANCE OF) THE ADMINISTRATIVE SERVICES NECESSARY FOR THE OPERATION
OF THE CORPORATION.  WITHOUT LIMITING THE GENERALITY OF THE FOREGOING, THE
ADMINISTRATOR SHALL PROVIDE THE CORPORATION WITH OFFICE FACILITIES, EQUIPMENT,
CLERICAL, BOOKKEEPING AND RECORD KEEPING SERVICES AT SUCH OFFICE FACILITIES AND
SUCH OTHER SERVICES AS THE ADMINISTRATOR, SUBJECT TO REVIEW BY THE BOARD OF
DIRECTORS OF THE CORPORATION, SHALL FROM TIME TO TIME DETERMINE TO BE NECESSARY
OR USEFUL TO PERFORM ITS OBLIGATIONS UNDER THIS AGREEMENT.  THE ADMINISTRATOR
SHALL ALSO, ON BEHALF OF THE CORPORATION, ARRANGE FOR THE SERVICES OF, AND
OVERSEE, CUSTODIANS, DEPOSITORIES, TRANSFER AGENTS, DIVIDEND DISBURSING AGENTS,
OTHER STOCKHOLDER SERVICING AGENTS, ACCOUNTANTS, ATTORNEYS, UNDERWRITERS,
BROKERS AND DEALERS, CORPORATE FIDUCIARIES, INSURERS, BANKS AND SUCH OTHER
PERSONS IN ANY SUCH OTHER CAPACITY DEEMED TO BE NECESSARY OR DESIRABLE.  THE
ADMINISTRATOR SHALL MAKE REPORTS TO THE CORPORATION’S BOARD OF DIRECTORS OF ITS
PERFORMANCE OF OBLIGATIONS HEREUNDER AND FURNISH ADVICE AND RECOMMENDATIONS WITH
RESPECT TO SUCH OTHER ASPECTS OF THE BUSINESS AND AFFAIRS OF THE CORPORATION AS
IT SHALL DETERMINE TO BE DESIRABLE; PROVIDED THAT NOTHING HEREIN SHALL BE
CONSTRUED TO REQUIRE THE ADMINISTRATOR TO, AND THE ADMINISTRATOR SHALL NOT,
PROVIDE ANY ADVICE OR RECOMMENDATION RELATING TO THE SECURITIES AND OTHER ASSETS
THAT THE CORPORATION SHOULD PURCHASE, RETAIN OR SELL OR ANY OTHER INVESTMENT
ADVISORY SERVICES TO THE CORPORATION.  THE ADMINISTRATOR SHALL BE RESPONSIBLE
FOR THE FINANCIAL AND OTHER RECORDS THAT THE CORPORATION IS REQUIRED TO MAINTAIN
AND SHALL PREPARE ALL REPORTS AND OTHER MATERIALS REQUIRED TO BE FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION (THE “SEC”) OR ANY OTHER REGULATORY
AUTHORITY, INCLUDING REPORTS TO STOCKHOLDERS.  THE ADMINISTRATOR WILL PROVIDE ON
THE CORPORATION’S BEHALF SIGNIFICANT MANAGERIAL ASSISTANCE TO THOSE PORTFOLIO
COMPANIES TO WHICH THE CORPORATION IS REQUIRED TO PROVIDE SUCH ASSISTANCE.  IN
ADDITION, THE ADMINISTRATOR WILL ASSIST THE CORPORATION IN DETERMINING AND
PUBLISHING THE CORPORATION’S NET ASSET VALUE, OVERSEEING THE PREPARATION AND
FILING OF THE CORPORATION’S TAX RETURNS, AND THE PRINTING AND DISSEMINATION OF
REPORTS TO STOCKHOLDERS OF THE CORPORATION, AND GENERALLY OVERSEEING THE PAYMENT
OF THE CORPORATION’S EXPENSES AND THE PERFORMANCE OF ADMINISTRATIVE AND
PROFESSIONAL SERVICES RENDERED TO THE CORPORATION BY OTHERS.

2.             Records.  The Administrator agrees to maintain and keep all
books, accounts and other records of the Corporation that relate to activities
performed by the Administrator hereunder and, if required by the Investment
Company Act, will maintain and keep such books, accounts and records in
accordance with that act.  In compliance with the requirements of Rule 31a-3
under the Investment Company Act, the Administrator agrees that all records that
it maintains for the Corporation shall at all times remain the property of the
Corporation, shall be readily accessible during normal business hours, and shall
be promptly surrendered upon the termination of this Agreement or otherwise on
written request.  The Administrator further agrees that all records which it
maintains for the Corporation pursuant to Rule 31a-1 under the Investment
Company Act will be preserved for the periods prescribed by Rule 31a-2 under the
Investment Company Act unless any such records are earlier surrendered as
provided above.  Records shall be surrendered in usable machine-readable form. 
The Administrator shall have the right to retain copies of such records subject
to observance of its confidentiality obligations under this Agreement.

3.             Confidentiality.  The parties hereto agree that each shall treat
confidentially all information provided by each party to the other regarding its
business and operations.  All confidential information provided by a party
hereto, including nonpublic personal information pursuant to Regulation S-P of
the SEC, shall be used by any other party hereto solely for the

2


--------------------------------------------------------------------------------


purpose of rendering services pursuant to this Agreement and, except as may be
required in carrying out this Agreement, shall not be disclosed to any third
party, without the prior consent of such providing party.  The foregoing shall
not be applicable to any information that is publicly available when provided or
thereafter becomes publicly available other than through a breach of this
Agreement, or that is required to be disclosed by any regulatory authority, any
authority or legal counsel of the parties hereto, or by judicial or
administrative process or otherwise by applicable law or regulation.

4.             Compensation; Allocation of Costs and Expenses.

(a)           In full consideration of the provision of the services of the
Administrator, the Corporation shall reimburse the Administrator for the costs
and expenses incurred by the Administrator in performing its obligations and
providing personnel and facilities hereunder.

(b)           The Corporation will bear all costs and expenses that are incurred
in its operation and transactions and not specifically assumed by the
Corporation’s investment adviser (the “Adviser”), pursuant to the Amended and
Restated Investment Advisory and Management Agreement, dated as of June 1, 2006,
between the Corporation and the Adviser.  Costs and expenses to be borne by the
Corporation include, but are not limited to, those relating to: organization and
offering; calculating the Corporation’s net asset value (including the cost and
expenses of any independent valuation firm); expenses incurred by the Adviser
payable to third parties, including agents, consultants or other advisors, in
monitoring financial and legal affairs for the Corporation and in monitoring the
Corporation’s investments and performing due diligence on its prospective
portfolio companies; interest payable on debt, if any, incurred to finance the
Corporation’s investments; offerings of the Corporation’s common stock and other
securities; investment advisory and management fees; administration fees, if
any, payable under this Agreement; fees payable to third parties, including
agents, consultants or other advisors, relating to, or associated with,
evaluating and making investments; transfer agent and custodial fees; federal
and state registration fees; all costs of registration and listing the
Corporation’s shares on any securities exchange; federal, state, local and other
taxes; independent directors’ fees and expenses; costs of preparing and filing
reports or other documents required by the SEC; costs of any reports, proxy
statements or other notices to stockholders, including printing costs; the
Corporation’s allocable portion of the fidelity bond, directors and
officers/errors and omissions liability insurance, and any other insurance
premiums; direct costs and expenses of administration, including printing,
mailing, long distance telephone, copying, secretarial and other staff,
independent auditors and outside legal costs; and all other expenses incurred by
the Corporation or the Administrator in connection with administering the
Corporation’s business, including payments under this Agreement based upon the
Corporation’s allocable portion of the Administrator’s overhead in performing
its obligations under this Agreement, including rent (if office space is
provided by the Administrator) and the allocable portion of the cost of the
Corporation’s officers and their respective staffs (including travel expenses).

5.             Limitation of Liability of the Administrator; Indemnification. 
The Administrator, its members and their respective officers, managers,
partners, agents, employees, controlling persons, members, and any other person
or entity affiliated with any of them (collectively, the “Indemnified Parties”),
shall not be liable to the Corporation for any action taken or omitted to be
taken by the Administrator in connection with the performance of any of its
duties or

3


--------------------------------------------------------------------------------


obligations under this Agreement or otherwise as administrator for the
Corporation, and the Corporation shall indemnify, defend and protect the
Indemnified Parties (each of whom shall be deemed a third party beneficiary
hereof) and hold them harmless from and against all damages, liabilities, costs
and expenses (including reasonable attorneys’ fees and amounts reasonably paid
in settlement) incurred by the Indemnified Parties  in or by reason of any
pending, threatened or completed action, suit, investigation or other proceeding
(including an action or suit by or in the right of the Corporation or its
security holders) arising out of or otherwise based upon the performance of any
of the Administrator’s duties or obligations under this Agreement or otherwise
as administrator for the Corporation.  Notwithstanding the preceding sentence of
this Paragraph 5 to the contrary, nothing contained herein shall protect or be
deemed to protect the Indemnified Parties against or entitle or be deemed to
entitle the Indemnified Parties to indemnification in respect of, any liability
to the Corporation or its security holders to which the Indemnified Parties
would otherwise be subject by reason of willful misfeasance, bad faith or
negligence in the performance of the Administrator’s duties or by reason of the
reckless disregard of the Administrator’s duties and obligations under this
Agreement (to the extent applicable, as the same shall be determined in
accordance with the Investment Company Act and any interpretations or guidance
by the SEC or its staff thereunder).

6.             Activities of the Administrator.  The services of the
Administrator to the Corporation are not to be deemed to be exclusive, and the
Administrator and each other person providing services as arranged by the
Administrator is free to render services to others. It is understood that
directors, officers, employees and stockholders of the Corporation are or may
become interested in the Administrator and its affiliates, as directors,
officers, members, managers, employees, partners, stockholders or otherwise, and
that the Administrator and directors, officers, members, managers, employees,
partners and stockholders of the Administrator and its affiliates are or may
become similarly interested in the Corporation as stockholders or otherwise.

7.             Duration and Termination of this Agreement.

(a)           This Agreement shall become effective as of the date hereof, and
shall remain in force with respect to the Corporation for one year from such
date and thereafter continue from year to year, but only so long as such
continuance is specifically approved at least annually by (i) the Board of
Directors of the Corporation and (ii) a majority of those members of the
Corporation’s Board of Directors who are not parties to this Agreement or
“interested persons” (as defined in the Investment Company Act) of any such
party.

(b)           This Agreement may be terminated at any time, without the payment
of any penalty, by vote of the Corporation’s Board of Directors, or by the
Administrator, upon 60 days’ written notice to the other party.  This Agreement
may not be assigned by a party without the consent of the other party.

8.             Amendments of this Agreement.  This Agreement may not be amended
or modified except by an instrument in writing signed by all parties hereto.

9.             Assignment.  This Agreement shall be binding upon and inure to
the benefit of the parties hereto and their respective successors and permitted
assigns.  Neither party may assign,

4


--------------------------------------------------------------------------------


delegate or otherwise transfer this Agreement or any of its rights or
obligations hereunder without the prior written consent of the other party.  No
assignment by either party permitted hereunder shall relieve the applicable
party of its obligations under this Agreement.  Any assignment by either party
in accordance with the terms of this Agreement shall be pursuant to a written
assignment agreement in which the assignee expressly assumes the assigning
party’s rights and obligations hereunder.

10.           Governing Law.  This Agreement shall be governed by, and construed
in accordance with, the laws of the State of New York, including without
limitation Sections 5-1401 and 5-1402 of the New York General Obligations Law
and New York Civil Practice Laws and Rules 327(b), and the applicable provisions
of the Investment Company Act, if any.  To the extent that the applicable laws
of the State of New York, or any of the provisions herein, conflict with the
applicable provisions of the Investment Company Act, if any, the latter shall
control.  The parties unconditionally and irrevocably consent to the exclusive
jurisdiction of the courts located in the State of New York and waive any
objection with respect thereto, for the purpose of any action, suit or
proceeding arising out of or relating to this Agreement or the transactions
contemplated hereby.

11.           No Waiver.  The failure of either party to enforce at any time for
any period the provisions of or any rights deriving from this Agreement shall
not be construed to be a waiver of such provisions or rights or the right of
such party thereafter to enforce such provisions or rights, and no waiver shall
be binding unless executed in writing by all parties hereto.

12.           Severability.  If any term or other provision of this Agreement is
invalid, illegal or incapable of being enforced by any law or public policy, all
other terms and provisions of this Agreement shall nevertheless remain in full
force and effect so long as the economic or legal substance of the transactions
contemplated hereby is not affected in any manner materially adverse to any
party.  Upon such determination that any term or other provision is invalid,
illegal or incapable of being enforced, the parties hereto shall negotiate in
good faith to modify this Agreement so as to effect the original intent of the
parties as closely as possible in an acceptable manner in order that the
transactions contemplated hereby are consummated as originally contemplated to
the greatest extent possible.

13.           Headings.  The descriptive headings contained in this Agreement
are for convenience of reference only and shall not affect in any way the
meaning or interpretation of this Agreement.

14.           Counterparts.  This Agreement may be executed in one or more
counterparts (including by facsimile or pdf transmission), each of which when
executed shall be deemed to be an original instrument and all of which taken
together shall constitute one and the same agreement.

15.           Notices.  All notices, requests, claims, demands and other
communications hereunder shall be in writing and shall be given or made (and
shall be deemed to have been duly given or made upon receipt) by delivery in
person, by overnight courier service (with signature required), by facsimile, or
by registered or certified mail (postage prepaid, return receipt requested) to
the respective parties at their respective principal executive office addresses.

5


--------------------------------------------------------------------------------


16.           Entire Agreement.  This Agreement constitutes the entire agreement
of the parties with respect to the subject matter hereof and supersedes all
prior and contemporaneous agreements and undertakings (including the Original
Agreement), both written and oral, between the parties with respect to such
subject matter.

17.           Certain Matters of Construction.

(a)           The words “hereof”, “herein”, “hereunder” and words of similar
import shall refer to this Agreement as a whole and not to any particular
Section or provision of this Agreement, and reference to a particular Section of
this Agreement shall include all subsections thereof.

(b)           Definitions shall be equally applicable to both the singular and
plural forms of the terms defined, and references to the masculine, feminine or
neuter gender shall include each other gender.

(c)           The word “including” shall mean including without limitation.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

6


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Agreement as of the date first above written.

 

CORPORATION:

 

 

 

 

ARES CAPITAL CORPORATION

 

 

 

 

By:

/s/ Michael Arougheti

 

 

Name:  Michael Arougheti

 

 

Title:   President

 

 

 

 

 

 

 

ADMINISTRATOR:

 

 

 

 

ARES OPERATIONS LLC

 

 

 

 

By:

/s/ Joshua M. Bloomstein

 

 

Name:  Joshua M. Bloomstein

 

 

Title:   Authorized Signatory

 

7


--------------------------------------------------------------------------------